Citation Nr: 0025321	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extension, beyond March 31, 1997, of a 
temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1974 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) July 1998 rating decision which denied extension, 
beyond March 31, 1997, of a temporary total convalescent 
rating under 38 C.F.R. § 4.30.

In his July 1998 notice of disagreement, the veteran 
requested a personal hearing.  He was scheduled to appear at 
an RO hearing on October 29, 1998, but a report of telephonic 
contact with him on that date indicates that he canceled his 
hearing request.  An April 1999 report of contact indicates 
that another RO hearing was scheduled in February 1999, but 
he canceled that hearing as well.  Accordingly, as he 
indicated on his April 1999 VA Form 9 that he no longer 
wanted a hearing, the claim will be processed as though the 
prior hearing request has been withdrawn.

By September 1999 RO rating decision, the veteran was granted 
a temporary total convalescent rating under 38 C.F.R. § 4.30 
from January 7 thro March 31, 1999.  In October 1999, he 
filed notice of disagreement with that determination, 
claiming that the convalescent rating should have been 
assigned from September 16, 1998 to April 1, 1999.  By rating 
decision in February 2000, he was assigned a convalescent 
rating from September 16, 1998 through March 31, 1999, 
constituting a full grant of the benefit sought.  Grantham v. 
Brown, 14 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The evidence does not show that the veteran's service-
connected right ankle disability required hospitalization or 
surgery necessitating convalescence beyond March 31, 1997, 
that any treatment between April 1997 and September 1998 
resulted in severe postoperative residuals such as an 
incompletely healed surgical wound or therapeutic 
immobilization of one major joint or more, or that any 
treatment resulted in immobilization by cast beyond March 31, 
1997.



CONCLUSION OF LAW

The criteria for an extension, beyond March 31, 1997, of a 
temporary total convalescent rating for the service-connected 
right ankle disability have not been met.  38 U.S.C.A. 5107 
(West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an extension, 
beyond March 31, 1997, of a temporary total rating for a 
period of convalescence under 38 C.F.R. § 4.30, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
veteran's evidentiary assertions concerning the severity of 
his symptoms are sufficient to conclude that his claim is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

A temporary total convalescent rating is warranted if 
treatment of a service-connected disability results in: 
surgery necessitating at least one month of post-operative 
convalescence (38 C.F.R. § 4.30(a)(1)); surgery with severe 
post-operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the need for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited) (38 C.F.R. 
§ 4.30(a)(2)); or immobilization by cast, without surgery, of 
one major joint or more (38 C.F.R. § 4.30(a)(3)).  Extensions 
of 1, 2 or 3 months, beyond the initial 3 months, may be made 
under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one 
or more months up to 6 months, beyond the initial 6 months, 
may be made only under 38 C.F.R. § 4.30(a)(2) or (3).  
38 C.F.R. § 4.30(b).

Service connection for residuals of a fracture of the right 
ankle (distal fibula) was granted by RO rating decision in 
August 1977; a noncompensable rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of tibia 
and fibula.  The rating of the service-connected right ankle 
disability was thereafter readjusted, periodically, to 
reflect the severity of impairment resulting therefrom (as 
documented by VA and private medical records from April 1984 
to October 1996); by RO rating decision in December 1986, he 
was assigned temporary total convalescent rating for one 
month, based on evidence of right ankle surgery in October 
1996; a 10 percent rating became effective on December 1, 
1986; by rating decision in September 1996, the rating of the 
right ankle disability was increased from 10 to 20 percent, 
and that rating has been in effect to date.

In October 1996, the veteran filed a claim of temporary total 
convalescent rating, indicating that his service-connected 
right ankle disability required casting.

VA record of outpatient treatment in October 1996 indicates 
that the veteran experienced right ankle pain and requested 
to undergo ankle fusion surgery; at the time of the 
examination, right ankle fusion surgery was scheduled for 
January 1997 and, in the interim, he was issued a cam-walker 
for the right lower extremity.

In January 1997, a VA physician indicated that the veteran 
was unemployable since August 1996, that he was to undergo 
surgery in late March or early April, and that it was 
anticipated that he could return to work in June (provided 
the surgery would not result in complications).

Based on the foregoing evidence, by RO rating decision in 
February 1997, the veteran was assigned a temporary total 
convalescent rating under 38 C.F.R. § 4.30, from October 7, 
1996 through March 31, 1997; he was to undergo VA medical 
examination in April 1997, following his right ankle surgery, 
to determine whether extension of his convalescent rating was 
warranted.

By April 28, 1997 letter to the RO, the veteran indicated 
that his surgery was delayed, and that he was still wearing 
his cam-boot; he requested extension of his convalescent 
rating beyond March 31, 1997.

VA medical records on April 23 and April 30, 1997 document 
treatment for the veteran's right ankle disability.  On April 
23, it was indicated that he had "good pain relief" with 
casting; on examination, range of motion of the ankle was 
reduced with pain; he received an "injection" in the ankle 
joint and was instructed to return to the clinic in a week.  
On April 30, it was indicated that he had no ankle pain when 
using a cam-walker with rocker bottom foot; the previous 
"injection" reportedly improved (reduced) the pain by 80-90 
percent, without using the cam-walker; on examination, right 
ankle motion was associated with pain; he was instructed to 
return to the clinic after (another) injection.

On VA orthopedic examination in April 1998, the veteran 
indicated that he was wearing a cam-boot on the right foot 
and, after walking about 1/2 block, he had to use his cam-
walker; reportedly, the right ankle was unstable and gave way 
up to 10 times a day if he did not use the cam-walker and the 
cam-boot; he noted that he was to undergo right ankle fusion, 
but the surgery had not yet been performed.  On examination, 
the examiner indicated that the veteran did not bring his 
cam-boot or walker to the examination; he was observed to 
limp on the right without the assistance of the device.

VA medical records from October 1996 to September 1999 
(including duplicate copies of records in October 1996 and 
April 1997 discussed above) document intermittent treatment 
for symptoms and impairment including relating the veteran's 
service-connected right ankle disability.  Specifically, a 
January 1997 magnetic resonance imaging study of the right 
ankle showed synovitis around the flexor hallucis longus 
tendon and effusion of the ankle.  An April 23, 1997 X-ray 
study of the ankle was interpreted as clinically "stable."  
In May 1997, right ankle arthrogram study was performed under 
local anesthesia, without any complications.  In September 
1998, he again sought treatment for right ankle pain, noting 
that he was "now dependent on cam-walker to walk [without] 
pain."  Since September 1998, he sought more frequent 
treatment for right ankle disability, was noted to have 
ambulated with cam-walker in October 1998, and underwent 
surgery in January 1999 (by RO rating decision in February 
2000, he was awarded temporary total convalescent rating 
based on right ankle disability from September 16, 1998 to 
March 31, 1999).

The veteran disagrees with the RO decision denying extension 
of temporary total convalescent rating beyond March 31, 1997, 
arguing that such rating should be extended until September 
1998 (in addition to the period September 1998 to March 1999, 
which is not on appeal here) because he continuously wore his 
cam-walker/cam-boot during that entire period of time.  

Based on the foregoing, the Board finds that an extension of 
a temporary total rating beyond March 31, 1997 under 
38 C.F.R. § 4.30 is not warranted in this case.  The entirety 
of the evidence of record does not suggest that entitlement 
to convalescent rating beyond March 31, 1997 is warranted 
under 38 C.F.R. § 4.30(a)(1) or (a)(2); both paragraphs 
provide for convalescent rating when treatment of service-
connected disability results in surgery.  In this case, while 
the possibility of right ankle surgery was entertained in 
January, March, and April 1997, the evidence shows that 
surgery was not performed until January 1999.  It is also 
noted that, in January 1997, a VA physician suggested, 
essentially, that the veteran would be unable to work due to 
right ankle disability until about June 1997; as indicated 
above, however, this opinion was based on the assumption that 
right ankle surgery would be performed in March or April 1997 
(but surgery was not actually performed at that time).  

As discussed above, the veteran in this case contends that 
the convalescent rating should be extended beyond March 31, 
1997 under 38 C.F.R. § 4.30(a)(3) as his right ankle 
continued to be immobilized by cast after that date.  While 
the pertinent evidence of record indicates that he continued 
to experience right ankle symptoms and impairment beyond 
March 31, 1997, competent medical evidence does not suggest 
that any right ankle treatment resulted in immobilization by 
cast beyond that date.  He sought medical treatment for right 
ankle pain and impairment in April and May 1997, and then 
again in September 1998 (and thereafter); on examination in 
April 1997, it was indicated that various methods of 
treatment were adopted, including use of a cam-walker and 
cam-boot, but it does not appear that any treatment prior to 
April 1, 1997 resulted in immobilization by cast beyond March 
31, 1997.  Only since September 1998 is he shown to have been 
dependent on the cam-walker for walking without pain.  

The Board notes that the veteran had a VA orthopedic 
examination in April 1998, at which time he indicated that he 
used a cam-boot and cam-walker for ambulation; at the time of 
the examination, he was observed to have walked without any 
assistive devices, and the examiner indicated that the 
veteran did not bring with him his cam-walker or cam-boot; 
the examiner also did not suggest that any treatment for the 
right ankle disability resulted in immobilization by cast 
beyond March 31, 1997.  Overall, the evidence indicates that 
the veteran may have used, intermittently, various assistive 
devices for walking due to right ankle pain and impairment 
between April 1, 1997 and September 1998, but competent 
medical evidence does not show that immobilization by cast of 
the right ankle was required between April 1, 1997 and 
September 1998.  Accordingly, the preponderance of the 
evidence is against an extension of a temporary total rating 
beyond March 31, 1997.


ORDER

An extension, beyond March 31, 1997, of a temporary total 
rating for a period of convalescence under 38 C.F.R. § 4.30 
is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

